         Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 1 of 17




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUX GLOBAL LABEL COMPANY, LLC,                  )    Civil Action No. 2:18-cv-05061-CDJ
                                                )
               Plaintiff,                       )    STIPULATED PROTECTIVE ORDER
                                                )
       v.                                       )
                                                )
JA~ES H. SHACKLETT, IV, et al.,                 )
                                                )
               Defendants.                      )


       Pursuant to the Court's January 23, 2019 Order, the parties submit this Stipulated Protective

Order. The parties to this Stipulated Protective Order have agreed to the terms of this Order and

have asked that it be entered pursuant to 18 U.S.C. § 1835. It appearing that discovery in this

matter is likely to involve the disclosure of confidential information, including confidential

personal information, trade secrets, sensitive competitive information, sensitive business

information, personnel records, or such other sensitive commercial information that is not publicly

available, the public disclosure of which would result in harm to the disclosing party, including

harm to the business or competitive position of the disclosing party, there exists good cause to enter

into this Stipulated Protective Order; accordingly, it is ORDERED:

         1. Scope. All documents and other materials produced in the course of discovery,

 including initial disclosures, ESI, documents, tangible things, all responses to discovery

 requests, all deposition testimony and exhibits, all voluntary productions of information or

 documents, all ESI, documents, and tangible things produced by third-parties in response to

 subpoena, and other materials which may be subject to restrictions on disclosure for good

 cause and information derived directly therefrom (hereinafter collectively "documents"), shall


                            {7883561 }                                    1
       Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 2 of 17




be subject to this Order concerning confidential information as set forth below. The Order is

also subject to the Local Rules of this District and the Federal Rules of Civil Procedure on

matters of procedure and calculation of time periods.

       2. Form and Timing of Designation. A party may designate documents as confidential

and restricted in disclosure under this Order by placing or affixing the words "CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER" or "ATTORNEYS' EYES ONLY - SUBJECT TO

PROTECTIVE ORDER" on the document in a manner that will not interfere with the legibility

of the document and that will permit complete removal of the designation. Documents shall be

designated prior to or at the time of the production or disclosure of the documents. When a

tangible object is produced for inspection subject to protection under this Order, a photograph

thereof shall be produced at the time of inspection labeled with the designation

CONFIDENTIAL or ATTORNEYS' EYES ONLY. Thereafter any information learned or

obtained as a result of the inspection shall be subject to protection under this Order in accordance

with the applicable designation. When electronically stored information is produced which

cannot itself be marked with the designation CONFIDENTIAL or ATTORNEYS' EYES ONLY,

the physical media on which such electronically stored information is produced shall be marked

with the applicable designation. The party receiving such electronically stored information shall

then be responsible for labeling any copies that it creates thereof, whether electronic or paper,

with the applicable designation. By written stipulation the parties may agree temporarily to

designate original documents that are produced for inspection CONFIDENTIAL, even though

the original documents being produced have not themselves been so labeled. All information

learned in the course of such an inspection shall be protected in accordance with the stipulated

designation. The copies of documents that are selected for copying during such an inspection

                        {7883561 }                                        2
       Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 3 of 17




shall be marked CONFIDENTIAL or ATTORNEYS' EYES 01',;L Y, as required under this Order

and thereafter the copies shall be subject to protection under this Order in accordance with their

designation. The designation of documents for protection under this Order does not mean that the

document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order.

       3. Documents Which May be Designated CONFIDENTIAL. Any party may

designate documents as CONFIDENTIAL upon making a good faith determination that the

documents contain information protected from disclosure by statute or that should be protected

from disclosure as confidential business information, personal information, medical or

psychiatric information, trade secrets, sensitive competitive information, sensitive business

information, personnel records, such other sensitive commercial information that is not publicly

available, or that otherwise must be protected against disclosure to third-parties. Public records

and other information or documents that are publicly available may not be designated as

CONFIDENTIAL.

      4.      Documents Which May be Designated "ATTORNEYS' EYES ONLY". With

respect to any Confidential Information that the producing party reasonably believes contains

other highly sensitive competitive or confidential information and disclosure to another party

would likely result in competitive or other harm to the disclosing party, then the parties

stipulate that disclosure of such documents or information such producing party shall stamp or

mark such Confidential Information with the additional designation "AITORNEYS' EYES

O~L Y," and disclosure of such marked documents or information shall be limited only to those

persons identified in Section 6(c).

       5.     Depositions. Deposition testimony shall be deemed CONFIDENTIAL -

                          {7883561 }                                      3
       Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 4 of 17




SUBJECT TO PROTECTIVE ORDER or ATTORNEYS' EYES ONLY only if designated as

such. Such designation shall be specific as to the portions of the transcript or any exhibit to be

designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS'

EYES ONLY. Thereafter, the deposition transcripts and any of those portions so designated

shall be protected as designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

or ATTORNEYS' EYES ONLY, pending objection, under the terms of this Order.

Additionally, a party may temporarily designate an entire deposition and the exhibits used

therein for protection under this Order pending receipt and review of the final transcript. In

such a circumstance, the parties shall review the final transcript within 21 days of the receipt

thereof and specifically designate the testimony and exhibits that will be protected under this

Order. Thereafter only the specifically designated testimony and exhibits shall be protected

under the terms of this Order.

      6.   Protection of Confidential Material.

                    (a)   General Protections. Documents designated CONFIDENTIAL -

           SUBJECT TO PROTECTIVE ORDER under this Order shall not be used or

           disclosed by the parties, counsel for the parties or any other persons identified in

           ~   5(b) for any purpose whatsoever other than to prepare for and to conduct discovery

           and trial in this action, including any appeal thereof.

                    (b)   Limited Third-Party Disclosures. The parties and counsel for the

           parties shall not disclose or permit the disclosure of any CONFIDENTIAL

           documents to any third person or entity except as set forth in subparagraphs (1)-(5)

           below. Subject to these requirements, the following categories of persons may be

           allowed to review documents that have been designated CONFIDENTIAL:

                          {7883561 }                                      4
Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 5 of 17




               (1)    Counsel. Counsel for the parties and employees and agents of

         counsel who have responsibility for the preparation and trial of the action;

               (2)    Parties. Parties, and employees of a party to this Order whose

         assistance is needed by counsel for the purposes of this action;


               (3)    Court Reporters and Recorders. Court reporters and recorders

         engaged for depositions;

               (4)    Consultants, Investigators and Experts. Consultants,

         investigators, or experts (hereinafter referred to collectively as "experts")

         employed by the parties or counsel for the parties to assist in the preparation

         and trial of this action or proceeding, but only after such persons have

         completed the certification contained in Attachment A, Acknowledgment of

         Understanding and Agreement to Be Bound; and

               (5)    Others by Consent. Other persons only by written consent of the

         producing party or upon order of. the Court and on such conditions as may be
                                            ~




         agreed or ordered. All such persons shall execute the certification contained

         in Attachment A, Acknowledgment of Understanding and Agreement to Be

         Bound.

         (c)   Disclosure of Documents Marked ATTORNEY-EYES ONLY. The

  parties and counsel for the parties shall not disclose or permit the disclosure of any

  ATTORNEY EYES 0".'JL Y documents to any third person or entity except as set

  forth in subparagraphs ( I )-(5) below:

               (1)    Outside Counsel of Record. Outside counsel of record for


               {7883561 }                                        5
Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 6 of 17




        the parties and employees and agents of outside counsel who have

        responsibility for the preparation and trial of the action;

              (2) In-House Counsel. In-House Counsel of a party specifically

        designated in writing by the party whose assistance is reasonably necessary to

        the conduct of the litigation and who agree to be bound by the terms of the

        order by completing the certification contained in Attachment A,

        Acknowledgement of Understanding and Agreement to be Bound, subject to

        the designating party's advance approval of such access according to the

        following procedure: (a) the party seeking In-House Counsel access to

        ATTORNEYS' EYES ONLY materials must provide the person's name and

        job description to the designating party, including an explanation for why

        access is reasonably necessary and why access does not risk competitive harm

        to the designating party, (ii) the designating party shall then have five

        business days to object (where a failure to timely object is deemed consent),

        and (iii) any unresolved objection may be submitted to the Court for

        resolution, and In-House counsel shall not be granted access to

        ATTORi~EYS' EYES ONLY materials unless allowed by the Court or by

        stipulation of the parties;

              (3) Court Reporters and Recorders. Court reporters and recorders

        engaged for depositions;

              (4) Parties' Agreed Upon Forensic Expert. The parties agreed upon

        forensic expert, but only after such persons have completed the certification

        contained in Attachment A, Acknowledgment of Understanding and

             {7883561 }                                         6
\   {   Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 7 of 17




                Agreement to Be Bound; and

                      (5) Independent Consultants, Investigators, and Experts.

                Independent consultants, investigators, or experts (collectively, "Independent

                Expert") specially retained by the parties or counsel for the parties to assist in

                the preparation and trial of this action or proceeding. A person who is a

                current employee of a party or of a party's competitor cannot quality as an

                Independent Expert under this subparagraph. The right of a person to receive

                any ATTORNEYS' EYES ONLY documents under this subparagraph will be

                subject to the advance approval of disclosure to such person by the producing

                party or by permission of the Court. The party seeking approval of disclosure

                to an independent consultant, investigator, or expert must provide the

                producing party with the name and curriculum vitae of the proposed

                individual and an executed copy of the certification contained in Attachment

                A, Acknowledgment of Understanding and Agreement to Be Bound, in

                advance of providing any ATTORNEYS' EYES ONLY documents of the

                producing party to that person. Any objection by the producing party to

                disclosure to an Independent Expert receiving ATTORNEYS' EYES ONLY

                documents must be made in writing within five (5) business days following

                receipt of the identification of the proposed person, must be made upon

                counsel's good faith belief that disclosure to such person would threaten the

                producing party's business, and must set forth how disclosure to the proposed

                recipient would threaten the producing party's business. Within three (3)

                business days after the receipt of such writing, the party seeking approval of

                     {7883561 }                                        7
Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 8 of 17




         disclosure to the independent person shall inform the producing party whether

         it intends to proceed with the disclosure to the independent person or

         withdraw its request for approval. If the party seeking approval does not

         withdraw its request for approval, the producing party may file a motion for

         protective order with the Court. ATTORNEYS' EYES ONLY documents

         may be disclosed to an independent consultant, investigator, or expert if no

         motion for protective order has been filed by the producing party within ten

         ( 10) business days following receipt of the identification of the proposed

         person. Approval of independent consultants, investigators, or experts must

         not be unreasonably withheld; and,

               (6)    Others by Consent. Other persons only by written consent of the

         producing party or upon order of the Court and on such conditions as may be

         agreed or ordered. All such persons shall execute the certification contained

         in Attachment A, Acknowledgment of Understanding and Agreement to Be

         Bound.

         (d)   Notwithstanding Paragraphs (b) and Paragraph (c), a party may disclose

  CONFIDENTIAL or ATTOR.t'I\JEYS' EYES ONLY material at a deposition, a

  hearing, or at trial to: (i) any employee of the producing party; (ii) any person, no

  longer affiliated with the producing party, who authored or received the information

  in whole or in part; (iii) any person who, based on evidence, is reasonably believed to

  have had access to or knowledge of the information before this Action was filed; (iv)

  a producing party's designee under Federal Rule of Civil Procedure 30(b)(6); or (v)

  any person for whom the producing party consents to such disclosure in writing or

               {7883561 }                                      8
Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 9 of 17




  orally on the record.

         (e)   Control of Documents. Counsel for the parties shall take reasonable

  and appropriate measures to prevent unauthorized disclosure of documents designated

  as CONFIDENTIAL or ATTORNEY-EYES ONLY pursuant to the terms of this

  Order. Counsel shall maintain the originals of the forms signed by persons

  acknowledging their obligations under this Order for a period of 1 year after

  dismissal of the action, the entry of final judgment and/or the conclusion of any

  appeals arising therefrom.

         (f)   Copies. Prior to production to another party, all copies, electronic

  images, duplicates, extracts, summaries or descriptions (hereinafter referred to

  collectively as "copies") of documents designated as CONFIDENTIAL or

  ATTORNEYS' EYES ONLY under this Order, or any individual portion of such a

  document, shall be affixed with the designation "CONFIDENTIAL - SUBJECT TO

  PROTECTIVE ORDER" or "ATTORNEYS' EYES ONLY - SUBJECT TO

  PROTECTIVE ORDER" if the words do not already appear on the copy. All such

  copies shall thereafter be entitled to the protection of this Order. The term "copies"

  shall not include indices, electronic databases or lists of documents provided these

  indices, electronic databases or lists do not contain substantial portions or images of

  the text of confidential documents or otherwise disclose the substance of the

  confidential information contained in thosedocuments.

         (g)   Inadvertent Production. Inadvertent production of any document or

  information without a designation of"CONFIDENTIAL - SUBJECT TO

  PROTECTIVE ORDER" shall be governed by Fed. R. Evid. 502.

               {7883S61 }                                       9
       Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 10 of 17




      7.         Filing of CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER

Documents Under Seal.            Absent a statute or an order of this Court, documents may not be

filed under seal. See L.R.5.1.5. Neither this Stipulated Protective Order nor any other sealing order

constitutes blanket authority to file entire documents under seal. Only confidential portions of

relevant documents are subject to sealing. To the extent that a brief, memorandum or pleading

references any document marked as CONFIDENTIAL or ATTORNEYS' EYES ONLY, then the

brief, memorandum or pleading shall refer the Court to the particular exhibit filed under seal

without disclosing the contents of any confidential information. If, however, the confidential

information must be intertwined within the text of the document, a party may timely move the

Court for leave to file both a redacted version for the public docket and an unredacted version for

sealing.

           Documents filed under seal shall be filed in accordance with Local Rule 5.1.5.

           Any and all documents that may have been subject to sealing during discovery or motion

practice will not enjoy a protected or confidential designation if the matter comes on for hearing,

argument, or trial in the courtroom. The hearing, argument, or trial will be public in all respects.

       8. Challenges by a Party to Designation as Confidential or Attorneys' Eyes Only.

Any CO~rIDENTIAL or ATTOR.'l\J"EYS' EYES ONLY designation is subject to challenge by

any party or non- party with standing to object (hereafter "party"). Before filing any motions or

objections to a confidentiality designation with the Court, the objecting party shall have an

obligation to meet and confer in a good faith effort to resolve the objection by agreement. If

agreement is reached confirming or waiving the CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER designation as to any documents subject to the objection, the


                           {7883561 }                                     10
       Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 11 of 17




designating party shall serve on all parties a notice specifying the documents and the nature of

the agreement.

        9. Action by the Court. Applications to the Court for an order relating to any

documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be by

motion under Local Rule 7.1 and any other procedures set forth in the presiding judge's standing

orders or other relevant orders. Nothing in this Order or any action or agreement of a party under

this Order limits the Court's power to make any orders that may be appropriate with respect to

the use and disclosure of any documents produced or use in discovery or at trial. The Court

retains the right to allow disclosure of any subject covered by this stipulation or to modify this

stipulation at any time in the interest of justice.

        10. Use of Confidential Documents or Information at Trial. With respect to trial of

this matter, to the extent such conferral produces agreement between the parties, the agreed-

upon procedures to protect confidentiality shall be incorporated, as appropriate, into the Final

Pretrial Order. Any disagreement pertaining to use of designated material at trial that cannot be

resolved by conferral of counsel shall be presented for resolution by the Court, as appropriate.

        11. Obligations on Conclusion of Litigation.

                    (a)    Order Remains in Effect. Unless otherwise agreed or ordered, this

            Order shall remain in force after dismissal or entry of final judgment not subjectto

            further appeal.

                    (b)    Return of CONFIDENTIAL or ATTORNEYS' EYES ONLY

            Documents. Within thirty days after dismissal or entry of final judgment not subject

            to further appeal, all documents treated as CONFIDENTIAL or ATTORNEYS'

            EYES ONLY under this Order, including copies as defined in~ 5(d), shall be

                          {7883561 }                                     11
        Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 12 of 17




              returned to the producing party unless: ( l) the document has been offered into

              evidence or filed without restriction as to disclosure; (2) the parties agree to

              destruction in lieu of return; or (3) as to documents bearing the notations,

              summations, or other mental impressions of the receiving party, that party elects to

              destroy the documents and certifies to the producing party that it has done so.

              Notwithstanding the above requirements to return or destroy documents, counsel may

              retain attorney work product and one copy of any designated material as counsel

              reasonably deems necessary to the proper maintenance of counsel's files with respect

              to this action. Such copies shall not be disclosed to anyone outside counsel's law

              firm. If counsel receives a subpoena for the designated material, counsel will afford

              the opportunity for counsel for the producing party to oppose such subpoena prior to

              making any disclosures. This work product and archive copy shall continue to be

              CONFIDENTIAL or ATTORNEYS' EYES ONLY under this Order. An attorney

              may use his or her work product in a subsequent litigation provided that its use does

              not disclose or use CONFIDENTIAL or ATTORNEYS' EYES ONLY documents.

                      (c)   Return of Documents Filed under Seal. After dismissal or entry of

              final judgment not subject to further appeal, the Clerk may elect to return to counsel

              for the parties or, after notice, destroy documents filed or offered at trial under seal or

              otherwise restricted by the Court as todisclosure.

        12.     Outside Counsel's Advice. Nothing in this Order shall prevent or otherwise

restrict outside counsel from rendering advice to their clients and, in the course thereof, relying

generally on examination of documents protected under this Order; provided, however, that in

rendering such advice and otherwise communicating with such clients, counsel shall not make


                            {7883561 }                                       12
,,            Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 13 of 17




     specific disclosure of any item so designated except pursuant to the provisions of this Order.

              13. Order Subject to Modification. This Order shall be subject to modification by the

      Court on its own motion or on motion of a party or any other person with standing concerning

      the subject matter. Motions to modify this Order shall be served and filed under Local Rule 7. I

      and the presiding judge's standing orders or other relevant orders.

              14. No Prior Judicial Determination. This Order is entered based on the

      representations and agreements of the parties and for the purpose of facilitating discovery.

      ;\Jothing herein shall be construed or presented as a judicial determination that any documents or

      information designated CONFIDENTIAL or ATTORNEYS' EYES ONLY by counsel or the

      parties is subject to protection under Rule 26( c) of the Federal Rules of Civil Procedure or

      otherwise until such time as the Court may rule on a specific document or issue.

              15. Persons Bound. This Order shall take effect when entered and shall be binding upon

      all counsel and their law firms, the parties, and persons made subject to this Order by its terms.

             16.    No Admissions. Entering into, agreeing to, or producing or receiving Designated

     Material, or otherwise complying with the terms of this Protective Order shall not: (a) operate as

     an admission by any Party that any particular designated material does or does not contain or

     reflects trade secret, proprietary or commercially sensitive information, or any other type of

     confidential information; or (b) prejudice in any way the rights of any Party or nonparty to

     petition the Court for a further protective order, including an order that discovery not be had, for

     any information deserving of such additional or different protection;




                              {7883561 }                                       13
..            Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 14 of 17
'




                     So Ordered.



                                            United States Magistrate Judge



       WE SO MOVE/STIPULATE
       and agree to abide by the
       terms of this Order


     Respectfully submitted,

     ZASHIN & RICH CO., L.P.A.                   McDONALD HOPKINS

     Isl Stephen S. Zashin                       Isl Matthew J. Cavanagh
     Stephen S. Zashin (OH #0064557)*            David B. Cupar (OH #0071622)*
     Ami J. Patel (OH #0078201)*                 Matthew J. Cavanagh (OH #0079522)*
     950 Main Avenue, 4th Floor                  600 Superior A venue, E., Ste 2100
     Cleveland, Ohio 44113                       Cleveland, Ohio 44114
     Phone: (216) 696-4441                       Phone: (216) 348-5400
     Fax: (216) 696-1618                         dcupar@mcdonaldhopkins.com
     ssz@zrlaw.com                               mcavanagh@mcdonaldhopkins.com
     ajp@zrlaw.com                               * admitted pro hac vice
     * admitted pro hac vice

     COZEN O'CONNOR                              SAUL EWING, LLP
     Jason A. Cabrera (PA 315804)                Alexander R. Bilus (PA 203680)
     David llackett (PA 80365)                   Centre Square West
     1650 Market Street, Suite 2800              1500 Market Street, 38th Floor
     Philadelphia, PA 19103                      Philadelphia, PA 19102-2186
     Phone:215-665-7235                          Phone:215-972-7177
     Fax: 215-701-2261                           Alexander.Bilus@saul.com
     JCabrera@cozen.com
     Dhackett@cozen.com                          Attorneys for Defendants

     Attorneys for Plaintiff

     Dated: January 28. 2019




                               {7883561 }                            14
       Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 15 of 17




                                     CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of January, 2019, I caused to be served a copy of the
foregoing Stipulated Protective Order via electronic mail upon the following:

                                           Alexander R. Bilus
                                        PA Atty l.D. No. 203680
                                          SAUL EWING, LLP
                                          Centre Square West
                                     1500 Market Street, 38th Floor
                                     Philadelphia, PA 19102-2186
                                      (Alexander.Bilus@saul.com)

                                                  and

                           David B. Cupar (admitted pro hac vice)
                        Matthew J. Cavanagh (admitted pro hac vice)
                               McDonald Hopkins - Cleveland
                             600 Superior Avenue, E, Ste. 2100
                                   Cleveland, OH 44114
             (dcupar(@.mcdonaldhopkins.com; mcavanagh(a),mcdonaldhopkins.com)


                                              Isl Stephen S. Zashin
                                              Stephen S. Zashin

                                               One of the Attorneys for Plaintiff




                        {7883561 }                                        15
,   :          Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 16 of 17




                                                 ATTACHMENT A


                                  UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PE~NSYLVA.i"JIA

        LUX GLOBAL LABEL COMPANY, LLC,                  )    Civil Action l\o. 2: l 8-cv-05061-CDJ
                                                        )
                       Plaintiff,                       )    STIPULATED PROTECTIVE ORDER
                                                        )
               v.                                       )
                                                        )
        JAMES H. SHACKLETT, IV, et al.,                 )
                                                        )
                       Defendants.                      )



                                               ACKNOWLEDGMENT
                                                    AND
                                             AGREEMENTTOBEBOCND


                The undersigned hereby acknowledges that he/she has read the Protective Order dated

         - - - - - - - in the above-captioned action and attached hereto, understands the terms

         thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

         United States District Court for the Eastern District of Pennsylvania, in matters relating to the

         Protective Order and understands that the terms of the Protective Order obligate him/her to use

         documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or

         ATTORNEY-EYES ONLY in accordance with the Order solely for the purposes of the above-

         captioned action, and not to disclose any such documents or information derived directly

         therefrom to any other person, firm or concern.




                                    {7883561 }                                     16
       Case 2:18-cv-05061-CDJ Document 38 Filed 01/31/19 Page 17 of 17




       The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

 :'lame:

 Job Title:

 Employer:

 Business Address:




 l)ate:.~~~~~
                        Signature




                        {7883561 }                                   17
